EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Post-Effective Amendment No. 153 to Registration Statement No. 02-90946 on Form N-1A of our report dated December 23, 2009, relating to the financial statements and financial highlights of Eaton Vance Global Macro Absolute Return Fund (the Fund), a series of Eaton Vance Mutual Funds Trust, appearing in the Annual Report on Form N-CSR of Eaton Vance Mutual Funds Trust for the year ended October 31, 2009, and to the references to us under the headings Financial Highlights in the Prospectus, Independent Registered Public Accounting Firm in the Statement of Additional Information, which are part of such Registration Statement. Such Registration Statement is amended by Post-Effective Amendment No. 156 to supplement the Prospectus and Statement of Additional Information to add Class R shares of the Fund, a series of Eaton Vance Mutual Funds Trust. /s/ Deloitte & Touche LLP Boston, Massachusetts March 31, 2010
